POWER OF ATTORNEY We, the undersigned officers and Trustees/Directors of the Trusts, Corporations and Portfolios listed on Schedule A attached hereto (collectively, the “Entities”), do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma, James F. Kirchner or Deidre E. Walsh, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement on the prescribed form (including, but not limited to, Form N-1A, Form N-2 or Form N-14) and any and all amendments (including pre-effective and post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Entities listed on Schedule A, in respect of shares or units of beneficial interest or common stock and other documents and papers relating thereto: IN WITNESS WHEREOF we have hereunto set our hands on the date set forth opposite our respective signatures. Signature Title Date /s/ John R. Baur John R. Baur President and Principal Executive Officer of International Income Portfolio March 1, 2013 /s/ Michael A. Cirami Michael A. Cirami President and Principal Executive Officer of Emerging Markets Local Income Portfolio and Global Macro Portfolio March 1, 2013 /s/ Cynthia J. Clemson Cynthia J. Clemson President and Principal Executive Officer of California Municipal Bond Fund, California Municipal Bond Fund II, California Municipal Income Trust, Investment Trust, Michigan Municipal Bond Fund, Michigan Municipal Income Trust,Municipals Trust II, National Municipal Opportunities Trust, New York Municipal Bond Fund, New York Municipal Bond Fund II, New York Municipal Income Trust, Ohio Municipal Bond Fund, Ohio Municipal Income Trust, Pennsylvania Municipal Bond Fund and Pennsylvania Municipal Income Trust March 1, 2013 /s/ Kathleen C. Gaffney Kathleen C. Gaffney President and Principal Executive Officer of Bond Portfolio March 1, 2013 /s/ Charles B. Gaffney Charles B. Gaffney President and Principal Executive Officer of Large-Cap Core Research Portfolio March 1, 2013 /s/ Samuel D. Isaly Samuel D. Isaly President and Principal Executive Officer of Worldwide Health Sciences Portfolio March 1, 2013 /s/ Hon. Robert Lloyd George Hon. Robert Lloyd George President and Principal Executive Officer of Asian Small Companies Portfolio, Greater China Growth Portfolio and Greater India Portfolio March 1, 2013 /s/ Thomas H. Luster Thomas H. Luster President and Principal Executive Officer of CMBS Portfolio, Inflation-Linked Securities Portfolio and Investment Grade Income Portfolio March 1, 2013 /s/ Michael R. Mach Michael R. Mach President and Principal Executive Officer of Large-Cap Value Portfolio and Tax-Managed Value Portfolio March 1, 2013 /s/ Thomas M. Metzold Thomas M. Metzold President and Principal Executive Officer ofMassachusetts Municipal Bond Fund, Massachusetts Municipal Income Trust, Municipal Bond Fund, Municipal Bond Fund II, Municipal Income Trust, Municipals Trust, New Jersey Municipal Bond Fund and New Jersey Municipal Income Trust March 1, 2013 /s/ Scott H. Page Scott H. Page President and Principal Executive Officer of Floating-Rate Income Trust, Senior Floating-Rate Trust, Senior Income Trust, Floating Rate Portfolio and Senior Debt Portfolio March 1, 2013 Signature Title Date /s/ Lewis R. Piantedosi Lewis R. Piantedosi President and Principal Executive Officer of Large-Cap Growth Portfolio March 1, 2013 /s/ Duncan W. Richardson Duncan W. Richardson President and Principal Executive Officer of Growth Trust, Mutual Funds Trust, Series Trust, Special Investment Trust, Variable Trust, eUnits™ International Trust, eUnits™ U.S. Trust, eUnits™ U.S. Trust II, eUnits™ U.S. Trust III, eUnits™ U.S. Trust IV, eUnits™ U.S. Trust V, eUnits™ U.S. Trust VI, Focused Growth Portfolio, International Equity Portfolio, Multi-Cap Growth Portfolio, Parametric Market Neutral Portfolio, SMID-Cap Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Multi-Cap Growth Portfolio and Tax-Managed Small-Cap Value Portfolio March 1, 2013 /s/ Walter A. Row, III Walter A. Row, III President and Principal Executive Officer ofEnhanced Equity Income Fund, Enhanced Equity Income Fund II,Risk-Managed Diversified Equity Income Fund, Risk-Managed Equity Income Opportunities Fund, Tax-Managed Buy-Write Income Fund, Tax-Managed Buy-Write Opportunities Fund, Tax-Managed Diversified Equity Income Fund, Tax-Managed Global Buy-Write Opportunities Fund and Tax-Managed Global Diversified Equity Income Fund March 1, 2013 /s/ Judith A. Saryan Judith A. Saryan President and Principal Executive Officer of Tax-Advantaged Dividend Income Fund, Tax-Advantaged Global Dividend Income Fund, Tax-Advantaged Global Dividend Opportunities Fund, Dividend Builder Portfolio and Global Dividend Income Portfolio March 1, 2013 /s/ Susan Schiff Susan Schiff President and Principal Executive Officer of Government Obligations Portfolio and Short-Term U.S. Government Portfolio March 1, 2013 /s/ Eric A. Stein Eric A. Stein President and Principal Executive Officer of Global Macro Absolute Return Advantage Portfolio and Global Opportunities Portfolio March 1, 2013 /s/ Payson F. Swaffield Payson F. Swaffield President and Principal Executive Officer of Diversified Emerging Markets Local Income Fund, Inc., Limited Duration Income Fund, Managed Income Term Trust, Multi-Sector Income Trust, Municipal Income Term Trust, Preferred Dividend Income Trust, Series Fund, Inc., Short Duration Diversified Income Fund, Tax-Advantaged Bond and Option Strategies Fund, MSAM Completion Portfolio and MSAR Completion Portfolio March 1, 2013 /s/ Nancy B. Tooke Nancy B. Tooke President and Principal Executive Officer of Tax-Managed Small-Cap Portfolio March 1, 2013 /s/ Michael W. Weilheimer Michael W. Weilheimer President and Principal Executive Officer of Series Trust II, Boston Income Portfolio, High Income Opportunities Portfolio and Short Duration High Income Portfolio March 1, 2013 /s/ James F. Kirchner James F. Kirchner Treasurer and Principal Financial and Accounting Officer March 1, 2013 Signature Title Date /s/ Scott E. Eston Scott E. Eston Trustee/Director March 1, 2013 /s/ Benjamin C. Esty Benjamin C. Esty Trustee/Director March 1, 2013 /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. Trustee/Director March 1, 2013 /s/ Allen R. Freedman Allen R. Freedman Trustee/Director March 1, 2013 /s/ William H. Park William H. Park Trustee/Director March 1, 2013 /s/ Ronald A. Pearlman Ronald A. Pearlman Trustee/Director March 1, 2013 /s/ Helen Frame Peters Helen Frame Peters Trustee/Director March 1, 2013 /s/ Lynn A. Stout Lynn A. Stout Trustee/Director March 1, 2013 /s/ Harriett Tee Taggart Harriett Tee Taggart Trustee/Director March 1, 2013 /s/ Ralph F. Verni Ralph F. Verni Trustee/Director March 1, 2013 POWER OF ATTORNEY SCHEDULE A Eaton Vance Growth Trust (“Growth Trust”) Eaton Vance Investment Trust (“Investment Trust”) Eaton Vance Managed Income Term Trust (“Managed Income Term Trust”) Eaton Vance Municipals Trust (“Municipals Trust”) Eaton Vance Municipals Trust II (“Municipals Trust II”) Eaton Vance Mutual Funds Trust (“Mutual Funds Trust”) Eaton Vance Series Fund, Inc. (“Series Fund, Inc.”) Eaton Vance Series Trust (“Series Trust”) Eaton Vance Series Trust II (“Series Trust II”) Eaton Vance Special Investment Trust (“Special Investment Trust”) Eaton Vance Variable Trust (“Variable Trust”) Eaton Vance California Municipal Bond Fund (“California Municipal Bond Fund”) Eaton Vance California Municipal Bond Fund II (“California Municipal Bond Fund II”) Eaton Vance California Municipal Income Trust (“California Municipal Income Trust”) Eaton Vance Diversified Emerging Markets Local Income Fund, Inc. (“Diversified Emerging Markets Local Income Fund, Inc.”) Eaton Vance Enhanced Equity Income Fund (“Enhanced Equity Income Fund”) Eaton Vance Enhanced Equity Income Fund II (“Enhanced Equity Income Fund II”) Eaton Vance Floating-Rate Income Trust (“Floating-Rate Income Trust”) Eaton Vance Limited Duration Income Fund (“Limited Duration Income Fund”) Eaton Vance Massachusetts Municipal Bond Fund (“Massachusetts Municipal Bond Fund”) Eaton Vance Massachusetts Municipal Income Trust (“Massachusetts Municipal Income Trust”) Eaton Vance Michigan Municipal Bond Fund (“Michigan Municipal Bond Fund”) Eaton Vance Michigan Municipal Income Trust (“Michigan Municipal Income Trust”) Eaton Vance Multi-Sector Income Trust (“Multi-Sector Income Trust”) Eaton Vance Municipal Bond Fund (“Municipal Bond Fund”) Eaton Vance Municipal Bond Fund II (“Municipal Bond Fund II”) Eaton Vance Municipal Income Trust (“Municipal Income Trust”) Eaton Vance Municipal Income Term Trust (“Municipal Income Term Trust”) Eaton Vance National Municipal Opportunities Trust (“National Municipal Opportunities Trust”) Eaton Vance New Jersey Municipal Bond Fund (“New Jersey Municipal Bond Fund”) Eaton Vance New Jersey Municipal Income Trust (“New Jersey Municipal Income Trust”) Eaton Vance New York Municipal Bond Fund (“New York Municipal Bond Fund”) Eaton Vance New York Municipal Bond Fund II (“New York Municipal Bond Fund II”) Eaton Vance New York Municipal Income Trust (“New York Municipal Income Trust”) Eaton Vance Ohio Municipal Bond Fund (“Ohio Municipal Bond Fund”) Eaton Vance Ohio Municipal Income Trust (“Ohio Municipal Income Trust”) Eaton Vance Pennsylvania Municipal Bond Fund (“Pennsylvania Municipal Bond Fund”) Eaton Vance Pennsylvania Municipal Income Trust (“Pennsylvania Municipal Income Trust”) Eaton Vance Preferred Dividend Income Trust (“Preferred Dividend Income Trust”) Eaton Vance Risk-Managed Diversified Equity Income Fund (“Risk-Managed Diversified Equity Income Fund”) Eaton Vance Risk-Managed Equity Income Opportunities Fund (“Risk-Managed Equity Income Opportunities Fund”) Eaton Vance Senior Floating-Rate Trust (“Senior Floating-Rate Trust”) Eaton Vance Senior Income Trust (“Senior Income Trust”) Eaton Vance Short Duration Diversified Income Fund (“Short Duration Diversified Income Fund”) Eaton Vance Tax-Advantaged Bond and Option Strategies Fund (“Tax-Advantaged Bond and Option Strategies Fund”) Eaton Vance Tax-Advantaged Dividend Income Fund (“Tax-Advantaged Dividend Income Fund”) Eaton Vance Tax-Advantaged Global Dividend Income Fund (“Tax-Advantaged Global Dividend Income Fund”) Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund (“Tax-Advantaged Global Dividend Opportunities Fund”) Eaton Vance Tax-Managed Buy-Write Income Fund (“Tax-Managed Buy-Write Income Fund”) Eaton Vance Tax-Managed Buy-Write Opportunities Fund (“Tax-Managed Buy-Write Opportunities Fund”) Eaton Vance Tax-Managed Diversified Equity Income Fund (“Tax-Managed Diversified Equity Income Fund”) Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund (“Tax-Managed Global Buy-Write Opportunities Fund”) Eaton Vance Tax-Managed Global Diversified Equity Income Fund (“Tax-Managed Global Diversified Equity Income Fund”) eUNITsTM 2 Year International Equity Market Participation Trust:Upside to Cap / Buffered Downside (“eUNITsTM International Trust”) eUnitsTM 2 Year U.S. Market Participation Trust:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust”) eUnitsTM 2 Year U.S. Market Participation Trust II:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust II”) eUnitsTM 2 Year U.S. Market Participation Trust III:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust III”) eUnitsTM 2 Year U.S. Market Participation Trust IV:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust IV”) eUnitsTM 2 Year U.S. Market Participation Trust V:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust V”) eUnitsTM 2 Year U.S. Market Participation Trust VI:Upside to Cap / Buffered Downside (“eUnitsTM U.S. Trust VI”) Portfolio Name Trust Name Asian Small Companies Portfolio Eaton Vance Growth Trust Bond Portfolio Eaton Vance Special Investment Trust Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II CMBS Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Dividend Builder Portfolio Eaton Vance Special Investment Trust Emerging Markets Local Income Portfolio Eaton Vance Mutual Funds Trust Floating Rate Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Focused Growth Portfolio Eaton Vance Growth Trust Global Dividend Income Portfolio Eaton Vance Mutual Funds Trust Global Macro Absolute Return Advantage Portfolio Eaton Vance Mutual Funds Trust Global Macro Portfolio Eaton Vance Mutual Funds Trust Global Opportunities Portfolio Eaton Vance Mutual Funds Trust Government Obligations Portfolio Eaton Vance Mutual Funds Trust Greater China Growth Portfolio Eaton Vance Growth Trust Greater India Portfolio Eaton Vance Special Investment Trust High Income Opportunities Portfolio Eaton Vance Mutual Funds Trust Inflation-Linked Securities Portfolio Eaton Vance Special Investment Trust International Equity Portfolio Eaton Vance Mutual Funds Trust International Income Portfolio Eaton Vance Mutual Funds Trust Investment Grade Income Portfolio Eaton Vance Special Investment Trust Large-Cap Core Research Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Growth Portfolio Eaton Vance Special Investment Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust MSAM Completion Portfolio Eaton Vance Mutual Funds Trust MSAR Completion Portfolio Eaton Vance Mutual Funds Trust Multi-Cap Growth Portfolio Eaton Vance Growth Trust Parametric Market Neutral Portfolio Eaton Vance Mutual Funds Trust Senior Debt Portfolio Eaton Vance Mutual Funds Trust Short Duration High Income Portfolio Eaton Vance Mutual Funds Trust Short-Term U.S. Government Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust SMID-Cap Portfolio Eaton Vance Growth Trust Tax-Managed Growth Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Multi-Cap Growth Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Value Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Worldwide Health Sciences Portfolio Eaton Vance Growth Trust
